Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 10, 18, and 24, the prior art lacks disclosing, teaching, or fairly suggesting in combination with other claim limitations,
 “determining whether a location of the client device is within an interaction range of a real-world location associated with the shared virtual experience; 
assigning the user to a lobby for the shared virtual experience based on determining that the location of the client device is within the interaction range;” and 
 “providing the shared virtual experience to the client device, the shared virtual experience including: 
a collaborative portion with a mutual objective achieved through interactions between users in the lobby including the user, and 
an individual portion subsequent to the collaborative portion with an individual objective achieved through actions by the user, wherein gameplay content of the individual portion is determined by an outcome of the collaborative portion”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAMON J PIERCE/Primary Examiner, Art Unit 3715